DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s RCE filed on December 22, 2021 in which claims 1-5, 7 and 9-17 are presented for examination; of which, claims 1-5, 7 and 9 were amended; claims 10-17 were newly added.

Allowable Subject Matter
Claims 1-5, 7 and 9-17 now renumbered 1-15 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to blockchain based systems and networks to record, store, retrieve and report key metrics for equipments and environments under regulatory periodic compliance audit and reporting process. Particularly, to an improved immutable system of records for achieving compliance in IoT/Control systems in order to thereby provide the regulator with a centralized immutable system of records. The closest prior art of record, Hines US Patent No. 10,304,062, disclose similar methodologies. However, the closest prior art of record,  Hines US Patent No. 10,304,062, failed to show “block chain based immutable system of records for IoT and/or control systems compliance data published in block chain ledgers for storing, recording, and reporting, wherein the block chain ledgers are subscribed to by a plurality of regulating systems for tracking key compliance metrics, the block chain based immutable system of records comprising: a record management module configured in association with a plurality of IoT and/or control systems as publishers of compliance intermittent data in the block chain ledgers, wherein the block chain ledgers are associated with a plurality of regulatory systems as subscribers to monitor the compliance, and wherein the plurality of IoT and/or control systems are in a heavily regulated environment; wherein the compliance data is published, recorded, and presented in real-time or near real-time in datasets stored in the blockchain ledgers to track compliance and non-compliance of the plurality of IoT and/or control systems and/or locations of the respective IoT and/or control systems: wherein the record management module receives and manages a plurality of immutable records from the plurality of IoT and/or control systems, each comprising a processor, memory, network device, and storage media; wherein the record management module securely enables a trusted third-party publisher to record non-disputed content in the block chain ledgers at specific intervals, and wherein the heavily regulated environment comprises a plurality of IoT and/or control systems publishing key compliance metrics and a plurality of regulators to monitor the plurality of IoT and/or control systems and/or a location for each respective IoT and/or control system being regulated, wherein the plurality of regulators monitor by reviewing and/or auditing raw data stored in the block chain ledgers.” These claimed features being present in independent claim 1 and in conjunction with all the other claimed limitations render claim 1 allowable over the prior art of record.

As per claims 2-5, 7 and 9, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 1. Therefore, they are allowable for the same reason set forth in paragraph above. 

The prior art of record failed to show, Hines US Patent No. 10,304,062, “a blockchain-based system of records for immutable compliance data obtained from one or more IoT devices and/or control systems, the system of records comprising: a record management module for receiving and managing the immutable compliance data provided from the one or more IoT devices and/or control systems, wherein each of the respective IoT devices and/or control systems comprises a processor, memory, network device, and storage media; wherein the immutable compliance data is recorded in key/value data pairs in a blockchain ledger that is subscribed to by a regulating system for tracking a compliance metric of the one or more IoT devices and/or control systems; and wherein the immutable compliance data is reportable to the regulating system in real-time or near real-time and presented to the regulating system in the key/value data pairs stored in the blockchain ledger.” These claimed features being present in independent claim 10 and in conjunction with all the other claimed limitations render claim 10 allowable over the prior art of record.

As per claims 11-17, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 10. Therefore, they are allowable for the same reason set forth in paragraph above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 7, 2022